Title: List of British Prisoners and Their Quarters in Albemarle County, [25 September 1777]
From: Jefferson, Thomas
To: 



[25 September 1777]



John Dow
}
                Thomas West Feb. 2. 1777


William Nichols


William Holderness
}
                N. Lewis. Jan. 30. 1777.


John Mann.


Jacob Seading


George Harvie


Joseph Coupland


John Normon


Malcolm Shilcott


Thomas Ruth. (Richd. Woods).


Alexander Colvin. (Jamieson)


Hugh Granville
}
Wm. Barksdale. Feb. 3. 1777


Wm. Jamieson


Wm. Stokes
}
                Wm. Woods. Feb. 3. 1777


John Duncan



George Tilley
}
                Ben. Calvert. Feb. 3. 1777.


James Allen


Robert Ash
}
                Peter Marks Feb. 3. 1777.


Edwd. Tow


Robert Scaten
                }
                James Marks Feb. 3. 1777.


William Dodds.


Wm. Chambers.

Feilder.


Mar. 31. 1777. delivd. the above to Capt. Marks, except Dow, Seedeng, Shilcot, Colvin, Dodds. also there remains Townshend, McCann & Goodrich.
Dow was sent to Staunton Sep. 25. 1777.
